Citation Nr: 1608981	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral ankle disabilities.

3.  Entitlement to an initial compensable rating for a service-connected right knee disability.

4.  Entitlement to service connection for a bilateral hammertoe disability

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for a bilateral bunion disability.

7. Entitlement to service connection for bilateral epidermophytosis of the toes.

8.  Entitlement to service connection for degenerative disc disease of the lumbar spine (lower back disability), to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1984 until July 1986.  The Veteran has been incarcerated since August 1992, and is currently serving a life sentence.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Board remanded the Veteran's claims for further development.  The matters have since been returned to the Board for further appellate action.

In his December 2007 substantive appeal, the Veteran indicated that he did not want a BVA hearing.  In a July 2013 letter, the Veteran requested a telephonic hearing.  In December 2015, the Board informed the Veteran that, due to his incarceration, the Board was unable to accommodate his request for a hearing.  The Veteran was informed that, from the date of the letter, his appeal would be held in abeyance to allow time to submit additional evidence or argument.  The Veteran was also informed that his representative could submit a motion to appear alone before the Board to present argument on the Veteran's behalf.  The Veteran has not submitted any additional correspondence or evidence since, and the Veteran's hearing request has been adequately addressed so that further adjudicative action may proceed.

In a June 2015 rating decision, the RO granted service connection for a right knee disability, and assigned a non-compensable rating effective March 7, 2007.  As this represents a full grant of the benefit sought on appeal, the Board has limited its scope accordingly.

Under limited circumstances, a claim may be reconsidered rather than reopened.  Pursuant to 38 C.F.R. § 3.156(c)(1) (2015), at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  

The Veteran originally filed his claim of entitlement to service connection for bilateral pes planus in August 1986.  The claim was denied in a November 1986 rating decision based on the RO's determination that the Veteran's bilateral pes planus existed prior to service, and was not aggravated by his period of active duty.  The November 1986 rating decision noted that the Veteran's service treatment records (STRs) appeared to be incomplete, and did not specify the dates of the STRs that were reviewed. 

The Veteran originally filed his claims of entitlement to service connection for bilateral bunion disability, and bilateral epidermophytosis of the toes in January 1991.  The claims were denied in a May 1991 rating decision which also noted that the Veteran's STRs appeared to be incomplete, and also did not specify the dates of the STRs reviewed.  

The Veteran originally filed his claim for service connection for a lower back disability, to include as secondary to bilateral pes planus, in April 1998.  The claim was denied in a July 1998 rating decision which specified that it considered STRs from January 1984 until January 1986.

The Board finds that the STRs of record at that time of the 1986 and 1991 rating decisions were those dated January 1984 through January 1986.  Evidence that has been received since the RO's 1998 rating decision includes service personnel records through February 1986.  Notably, there is a February 1986 podiatry clinic record that notes that the Veteran was scheduled for a medical board examination that day.  Therefore, reconsideration of the Veterans claims of entitlement to service connection for bilateral pes planus, bilateral hammertoe disability, bilateral bunion disability, bilateral epidermophytosis of the toes, and a lower back disability secondary to bilateral pes planus is warranted based on the receipt of new service records relevant to the claims.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c) (2015).

The issues of entitlement to service connection for bilateral pes planus, entitlement to service connection for bilateral bunion disability, entitlement to service connection for bilateral epidermophytosis of the toes, entitlement to service connection for a lower back disability, and entitlement to an increased rating for a service-connected right knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left knee disability.

2.  The Veteran does not have a current bilateral ankle disability.

3.  The Veteran has a current diagnosis of bilateral hammertoe disability that was incurred in active service.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a bilateral hammertoe disability are met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the Veteran's claims for service connection for a left knee disability and bilateral ankle disabilities, VA provided adequate notice in a letter sent to the Veteran in March 2007.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant with the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With regard to the issue of entitlement to service connection for a left knee disability and bilateral ankle disabilities, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in October 2013.  Those examinations described the condition of the Veteran's left knee and bilateral ankles, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board also finds compliance with the December 2011 remand directives.  In the Board's December 2011 remand directives, the RO was instructed to do the following: determine the correct current location for the Veteran; obtain medical records from the correctional facility at which the Veteran was located; and provide the Veteran VA knee and ankle examinations.  The RO determined the Veteran's current address, obtained medical records from the Tomoka Correctional Institution, and afforded the Veteran the requested VA examinations in October 2013.  As all required development has been accomplished in accordance with the Board's remand directives, additional remand is not warranted with regard to the Veteran's claims of entitlement to service connection for a left knee disability and bilateral ankle disabilities.  Stegall v. West, 11 Vet. App. 268 (1998).

The VCAA is not applicable, however, where further assistance would not aid the appellant in substantiating their claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2014) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to grant service connection for the Veteran's bilateral hammertoe disability, further assistance is unnecessary to aid the Veteran in substantiating that claim.  In light of the Board's favorable decision as to that claim, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

With regard to lay testimony, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Left Knee Condition

The Veteran seeks entitlement to service connection for a left knee condition, claimed as a knee injury.  

The Veteran's STRs are significant for complaints of left knee pain.  In December 1984, the Veteran presented with complaints of left knee pain after falling while playing basketball.  At that time he reported that his knee had hurt him for 5 years since he cut it with a piece of glass.  There was a scar noted, but no swelling or discoloration.  The Veteran was assessed as having a left knee contusion.

The Veteran was afforded a VA knee and lower leg examination in October 2013.  The examiner reviewed the Veteran's claims folder, and conducted an in-person examination.  At that time, the Veteran reported that he had multiple contusions and sprains of his knees while in the military, and that he currently experienced occasional discomfort after standing for long periods of time.  Upon examination, all findings for the left knee were normal without objective evidence of painful motion.  The examiner concluded that the Veteran did not have a current left knee disability.  The Board finds that the VA examination is adequate for adjudicative purposes, as it was based on the Veteran's prior medical history, took into account his contentions, and opinions contained therein were supported by an adequate rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Medical records from the Florida Department of Corrections are negative for any complaints related to the left knee, or any treatment therefor.

A review of the probative evidence of record shows that the Veteran does not have any current left knee disability.  In particular, upon physical examination in October 2013, there was no evidence of a left knee disability.  The Board acknowledges that the Veteran has claimed that he has occasional knee discomfort upon prolonged standing, although the Veteran did not specify whether the discomfort was related to the left knee.  The Board notes that the Veteran is already service-connected for a right knee disability.  To the extent that the Veteran's statements regarding his knee discomfort are lay statements that purport to provide a diagnosis.  The Board finds the Veteran's statements not competent for this purpose.

With regard to lay evidence competency to diagnose a condition, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a diagnosis could be rendered based on personal observation are factors in determining whether a non-expert diagnosis is competent evidence. 

In the instant case, the question of a diagnosis of a knee condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report knee pain, the question of the disability related to that pain, if any, is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the Veteran's statements are not competent evidence as to a diagnosis or a current disability.  The Board further notes that the Veteran has not reported a contemporaneous diagnosis, nor has a medical professional diagnosed a left knee condition related to the Veteran's reported symptomatology. Thus, the competent evidence of record fails to establish that the Veteran has a current left knee disability.

As the evidence preponderates against the claim, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Bilateral Ankle Disabilities

The Veteran seeks entitlement to service connection for bilateral ankle disabilities, claimed as a bilateral ankle injuries.  

The Veteran's STRs are significant for several ankle sprains.  In April 1985, the Veteran injured his left ankle playing basketball.  At the time his foot was painful, swollen, and discolored.  X-ray testing showed a normal left foot and ankle.  The Veteran was assessed as having a twisted ankle.  In September 1985, the Veteran again injured his left ankle playing basketball.  His left ankle was swollen and tender, and he was assessed as having a left ankle sprain.  In January 1986, the Veteran injured his right ankle, and it was painful and swollen.  X-rays were normal, and the Veteran was assessed as having a right ankle sprain.

At the March 1991 VA foot examination, the Veteran reported nonspecific pains in his feet.  Upon examination there was no limitation of ankle flexion or extension, and the examination report is negative for any abnormal ankle findings.  X-ray testing from March 1991 showed that the right and left foot were within normal limits.

An April 1991 VA podiatry consultation record was negative for any abnormal ankle findings.

Medical records from the Florida Department of Corrections are negative for a diagnosis of an ankle disability or injury, or treatment therefor.  The Veteran has indicated that he was once given an ankle brace by the Department of Corrections but that it had been taken from him.  The Veteran was seen on multiple occasions with complaints of foot pain that the Veteran attributed to his pes planus and callouses.  There are no records indicating that the Veteran complained of ankle pain.  

The Veteran was afforded a VA ankle examination in October 2013.  The examiner reviewed the Veteran's claims folder, and conducted an in-person examination.  At that time the Veteran reported that he sprained his ankles multiple times while playing basketball in service, and that he currently experienced occasional discomfort after standing for long periods of time.  Upon examination, all findings for the right and left ankle were normal without objective evidence of painful motion.  The examiner concluded that the Veteran did not have a current left or right ankle disability, and that the noted ankle sprains that the Veteran sustained in the military had resolved and there were no residuals from these occurrences.

Again, the Board finds that the 2013 VA examination is adequate for adjudicative purposes, as it was based on the Veteran's prior medical history, took into account his contentions, and opinions contained therein were supported by an adequate rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A review of the probative evidence of record shows that the Veteran does not have any current disability of either ankle.  In particular, upon physical examination and radiographic testing in April 1991 and October 2013, there was no evidence of a disability of either ankle.  

The Board acknowledges that the Veteran has claimed that his ankle problems began in the military, and that he has occasional discomfort after standing for long periods of time.  However, as with the knee disability, the Board finds that he is not competent to diagnose an ankle disability. The question of a diagnosis of an ankle condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report ankle pain, the question of the disability related to that pain, if any, is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the Veteran's statements are not competent evidence as to a diagnosis or a current disability.  The Board further notes that the Veteran has not reported a contemporaneous diagnosis, nor has a medical professional diagnosed a left or right ankle condition related to the Veteran's reported symptomatology. Thus, the competent evidence of record fails to establish that the Veteran has a current right or left ankle disability.

As the evidence preponderates against the claim, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Bilateral Hammertoe Disability

The Veteran also seeks entitlement to service connection for a bilateral hammertoe disability, which he claims had its onset during his period of active duty.

The Veteran's January 1984 entrance examination was negative for a finding of hammertoe disability.  In September 1985, it was noted that the Veteran needed a podiatry consult due to callouses on all toes, which the Veteran reported had been present for two years and were made worse by his military boots.  The Veteran was assessed as having mild/early hammertoes.  In November 1985, the Veteran was referred for an unspecified "toe problem."  In a February 1986 podiatry clinic record, it was noted that the Veteran was to have a Medical Board Examination on February 26, 1986.

At the March 1991 VA foot examination, the Veteran reported developing feet pain and callouses from wearing his military shoes and boots.  Examination of the toes was significant for filed callouses on the toes of both feet, and signs suggestive of hammertoe development.  

The Veteran credibly testified that his bilateral hammertoe disability has caused him foot pain since its onset in service.

An April 1991 podiatry consultation record noted that, upon examination the Veteran had beginning contracture of the toes.  An assessment of beginning hammertoe deformities was advanced.

Records from the Florida Department of Corrections indicate that the Veteran has a current diagnosis of mild hammertoes.  These records also show that the Veteran repeatedly complained of pain from the callouses on his toes.

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral hammertoe disability is warranted.  The Board notes that the Veteran has a current diagnosis of hammertoe disability, which was first noted during his period of active duty.  The Veteran has competently and credibly testified regarding the continuity of symptomatology of his bilateral hammertoe disability since its onset in service.  Accordingly, the criteria for service connection for a bilateral hammertoe disability are met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for bilateral ankle disabilities is denied.

Entitlement to service connection for a bilateral hammertoe disability is granted.


REMAND

Further delay in this case is particularly regrettable, given the longstanding nature of the Veteran's claims.  As explained below, however, additional development is necessary prior to deciding the Veteran's remaining claims on appeal.  

The Secretary's duty to assist claimants in obtaining evidence is set forth, by regulation, at 38 C.F.R. § 3.159(c) (2009). This duty may include obtaining records and providing a medical examination. See id. The U.S. Court of Appeals for Veterans Claims has recognized that incarcerated veterans "are entitled to the same care and consideration given to their fellow veterans." Bolton v. Brown, 8 Vet.App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet.App. 190, 193 (1991)). Moreover, the Court has further cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement." Id.

In keeping with the obligations under the duty to assist, the Board first notes that the current STRs associated with the Veteran's claims folder appear incomplete.  For example, the Veteran's separation examination is not of record, nor any documentation pertaining to the Veteran's medical discharge.  This information is especially relevant as the Veteran has repeatedly asserted that he was discharged for "bad feet."  

With regard to the Veteran's claims for service connection for bilateral pes planus, bilateral bunion disability, and bilateral epidermophytosis, the Veteran has not been afforded a VA foot examination since April 1991.  As additional STRs were associated with the record since, and there is a possibility of additional records being obtained upon remand, a new examination and opinion are warranted based on a complete review of the Veteran's STRs.  

Further, the Veteran has claimed entitlement to service connection for a bilateral bunion disability, claimed as callouses on the toes.  In the April 1991 podiatry consult record, it was noted that the Veteran had mild bilateral bunion deformities.  On the April 1991 VA examination report, there was no indication that the Veteran had a bunion disability.  On remand it is necessary to clarify whether the Veteran has a current bilateral bunion disability.  

With regard to the Veteran's claim of entitlement to service connection for a lower back disability, to include as secondary to bilateral pes planus, the Board notes that the Veteran was not afforded a VA examination.  As the Veteran's STRs show that he injured his back in service, a medical opinion as to both direct and secondary service connection is necessary.  Further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2015).  Additionally, this claim is inextricably intertwined with the Veteran's pending claim of entitlement to service connection for bilateral pes planus.  

Accordingly, the RO should make efforts to obtain the necessary examinations despite the Veteran's incarceration. If obtaining an examination with a VA examiner is not possible, the RO must determine if the medical staff at the correctional facility can provide the Veteran with a medical examination adequate for VA purposes. If the RO is unsuccessful in its attempts to obtain the examinations, an explanation as to why the examinations could not be obtained should be included in the record.

The record shows that the Veteran submitted a timely notice of disagreement to the June 2015 rating decision that granted service connection for a right knee disability and assigned a noncompensable rating.  As no Statement of the Case (SOC) has been issued with regard to the issue of entitlement to an initial compensable rating for a service-connected right knee disability, the Board lacks jurisdiction and the claim must be remanded so that an SOC may be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, any outstanding, relevant medical records should be identified and efforts made to associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.
 
3.  Contact the appropriate service department and/or records custodian(s) with a request for copies of all pertinent service department records pertaining to the Veteran during the period from January 1984 to June 1986, to specifically include records from February 1986 through June 1986.

If, after making as many requests as are necessary to obtain the records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

The Veteran must be also notified of this finding and that he is nonetheless allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

4.  Then, provide the Veteran and his representative an SOC on the issue of entitlement to an initial compensable rating for a service-connected right knee disability.  If, and only if, the Veteran perfects an appeal as to that issue, return the case to the Board for further appellate review.

5.  The RO should make efforts to obtain the necessary examinations discussed below despite the Veteran's incarceration. If obtaining an examination with a VA examiner is not possible, the RO should determine if the medical staff at the correctional facility can provide the Veteran with a medical examination adequate for VA purposes. If the RO is unsuccessful in its attempts to obtain the examinations, an explanation as to why the examinations could not be obtained should be included in the record.

6.  Then, schedule the Veteran for an appropriate VA examination with a qualified examiner in connection with his claims for service-connection for bilateral pes planus, bilateral bunion disability, and bilateral epidermophytosis.  The claims file, to include a copy of this REMAND, must be made available to the examiner, and review of such must be noted in the examination report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Upon completion of the foregoing, the examiner should provide the following opinions:

a.  Whether the Veteran's bilateral pes planus disability was clearly and unmistakably not aggravated (permanently increased in severity beyond the natural progression of the disorder) during active service.  In forming the opinion, the examiner should specifically address the Veteran's multiple feet injuries and feet related complaints, which are documented in the service treatment records.

b.  Whether the Veteran has a current diagnosis of a bilateral bunion disability, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral bunion disability is it etiologically related to a period of active service.  The examiner is requested to reconcile any prior inconsistent findings.  

c.  Whether the Veteran has a current diagnosis of epidermophytosis, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral epidermophytosis is it etiologically related to a period of active service.  The examiner is requested to reconcile any prior inconsistent findings.  

The examiner must consider the Veteran's lay assertions regarding onset and continuity of symptomatology.  Any medical opinion provided must be supported by an adequate rationale.  

7.  Then, schedule the Veteran for an appropriate VA examination with a qualified examiner to determine the nature and etiology of any currently diagnosed lower back disability.  The claims file, to include a copy of this REMAND, must be made available to the examiner, and review of such must be noted in the examination report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Upon completion of the foregoing, the examiner should provide the following opinions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lower back disability is etiologically related to active duty, in particular to the documented in-service back injury.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lower back disability was caused by the Veteran's bilateral pes planus?

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lower back disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's bilateral pes planus?  The examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner must consider the Veteran's lay assertions regarding onset and continuity of symptomatology.  Any medical opinion provided must be supported by an adequate rationale.  

8.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


